                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRYAN D. KOCH, executor of the                        CIVIL ACTION
estate of Rhea Lynn Koch, deceased, and
BRYAN D. KOCH, in his own right,
            Plaintiffs,

      v.                                              No. 19-4697

PROGRESSIVE DIRECT INS. CO.,
        Defendant.

                                 MEMORANDUM

      Plaintiffs move to remand this case to state court to be consolidated with two

other related matters pursuant to 28 U.S.C. § 1447(e). Plaintiffs contend that

joinder in this case of the non-diverse party involved in the related matters would

destroy diversity, divesting this Court of subject matter jurisdiction.

        I.   Background

       This action arises out of a motor vehicle accident between a drunk driver

and a motorcycle ridden by Bryan D. Koch and Rhea Lynn Koch. ECF No. 1;

Exhibit A at ,r 10-15. Id. The at-fault driver only had minimum liability coverage,

which was paid. Id. at 16. The motorcycle was insured by Defendant, Progressive

Direct Insurance Company ("Progressive Direct"), at the time of the accident. Id.

at ,r 17. Defendant Progressive Direct denied underinsured motorist coverage to

Plaintiffs. Id. at ,r 18. Bryan and Rhea Koch's automobile insurance carrier, Erie

Insurance Exchange ("Erie"), denied Plaintiffs' claims for UIM coverage under the

                                              1
Erie automobile insurance policy. Id. at ,r,r 23. Plaintiffs, Estate of Rhea Lynn

Koch and Bryan D. Koch, filed this suit in state court against Defendant

Progressive Direct, alleging breach of contract. ECF No. 1, Ex. A.

       There are two other cases related to this matter, arising out of the same

motor vehicle accident, which are currently pending in the Court of Common Pleas

of Berks County, Pennsylvania. Id. at ,r,r 20-24. In the first related case, Erie filed

suit against Plaintiffs in Berks County in February 2019, contending coverage is

not available to Plaintiffs from Erie because Plaintiffs rejected UIM coverage

under the Progressive Direct motorcycle policy. Id. In the second related case,

Plaintiffs filed suit against Erie Insurance Exchange in Berks County in March

2019 for breach of contract and bad faith in failing to pay the UIM coverage under

its policy. Id. at ,r 21. Erie has asserted in defense that UIM coverage in not

available to Plaintiffs from Erie because Plaintiffs rejected UIM coverage under

the Progressive Direct motorcycle policy. Id.

      Plaintiffs filed a Petition to Consolidate these three matters in the Court of

Common Pleas in Berks County on September 23, 2019. ECF No. 1, Ex. C.

       II.   Standard

      Pursuant to 28 U.S.C. § 144l(a), a defendant may remove a civil action filed

in state court if the federal court would have had original jurisdiction over the

action. District courts have original jurisdiction of all civil actions where the



                                              2
matter in controversy exceeds the sum or value of $75,000 and is between citizens

of different States. 28 U.S.C § 1332(a). If a case is not initially removable, notice

of removal may be filed within 30 days of the parties first becoming diverse. 28

U.S.C. § 1446(b)(3). Under 28 U.S.C. § 1447(e), "[i]f after removal the plaintiff

seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the action to

the State court."

       "[T]he party asserting federal jurisdiction in a removal case bears the burden

of showing ... that the case is properly before the federal court." Frederico v.

Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). "[R]emoval statutes are to be

strictly construed against removal and all doubts should be resolved in favor of

remand."' Steel Valley Auth. v. Union Switch and Signal Div., 809 F.2d 1006,

1010 (3d. Cir. 1987) (citing Abels v. State Farm Fire & Casualty Co., 770 F.2d 26,

29 (3d Cir. 1985)).

      III.   Discussion

      Plaintiffs move this Court to remand "this state law diversity claim," under

28 U.S.C. § 1447(e), "for consolidation with related actions in state court where

there are parties that" would destroy diversity. ECF No. 6 at 5. Section 1447(e)

states, "[i]f after removal the plaintiff seeks to join additional defendants whose

joinder would destroy subject matter jurisdiction, the court may deny joinder, or



                                              3
permit joinder and remand the action to the State court." Plaintiffs have not made

a formal request to join Erie, the non-diverse party to the related state court

actions, but still seeks remand under§ 1447(e). ECF No. 6 at 8-9. Defendant

contends that Plaintiffs' failure to make a formal request for joinder is fatal to its

motion. ECF No. 8 at 6-7.

       In support of their motion to remand, Plaintiffs cite Groh v. Monestero, 2013

WL 1809096 (E.D. Pa. April 29, 2013). In Groh, the plaintiff had initiated

multiple civil actions in state court arising out of the same hunting accident. Id.

The defendant in one of the related state court matters removed his case to the

Eastern District of Pennsylvania. Id. at *2. The plaintiff moved to remand,

contending that although she had "not made a formal motion for joinder of

additional defendants here, . . . 144 7(e) counsels for remand because if she did

seek to join defendants from the consolidated ... action ... diversity would be

defeated and this Court's subject matter jurisdiction would be lost." Id. at *2.

      In determining whether to grant the plaintiffs motion to remand, the Court

applied the Hensgens factors, which include "[l] whether plaintiffs purpose in

seeking to add a new, non-diverse defendant and thus to remand the case to state

court is explicitly to defeat federal jurisdiction, [2] whether the plaintiff was

dilatory in seeking to add the new defendant, [3] whether the plaintiff will be

injured if the motion is not allowed, and [4] any other factors bearing on the



                                               4
equities." Id. (quoting Hensgens v. Deere Co., 833 F.2d 1179, 1182 (5th Cir.

1987).

         The Groh court concluded that these factors favored remand to state court,

first, because there was "no evidence suggesting Plaintiffs motive [was] to defeat

federal jurisdiction," especially as the plaintiff had not added any defendants after

the case was removed. Id. at *4. Second, the plaintiff was not "dilatory in seeking

remand for the purpose of consolidating the present case with related cases in state

court." Id. Finally, the court found that the plaintiff would "unquestionably" be

injured if remand were denied, because she would "be forced to pursue two

lawsuits in two separate court systems, even though they both center on the same

set of facts and circumstances." Id. The court found that "[t]he fact that Plaintiff

did not file a formal motion for joinder is not dispositive because her arguments

aboutjoinder are clearly set forth in the Motion for Remand." Id. at *4 (citing

Marze v. Southland Corp., 816 F. Supp. 369 (E.D. Pa. 1993)).

      Defendant in this case, on the other hand, contends that this Court should

instead follow Brubaker v. Amica Mutual Insurance Company, 2014 WL 465841

(M.D. Pa. February 4, 2014). In that case, the plaintiffs similarly moved to remand

an action to state court in order to consolidate it with another related state court

action for purposes of "judicial efficiency." Id. at * 1. There, the court denied the

plaintiffs' motion to remand, finding remand was not proper because "Plaintiffs



                                              5
unambiguously state[ d] that they are not seeking to join a non-diverse party to the

federal action." Id. at *2. Here, Defendant claims because "Plaintiffs are not

seeking to join Erie in this Federal court action which would destroy diversity of

jurisdiction and compel remand back to the state court,"§ 1447(e) does not apply.

ECF No. 8 at 6-7.

       This Court holds that this case should be remanded back to the Court of

Common Pleas of Berks County. As in Groh, the Hensgens factors favor remand.

See Groh v. Monestero, 2013 WL 1809096 (E.D. Pa. April 29, 2013). First, it is

evident that Plaintiffs do not seek to join Erie in these proceedings simply to defeat

federal diversity jurisdiction. As Plaintiffs state, "it was Erie that initiated the first

action in the Court of Commons Please of Berks County," and further Plaintiffs

had "filed a Petition to Consolidate" all three related actions in state court before

Defendant Progressive Direct filed its Notice of Removal. ECF No. 6 at 8; Ex. C.

Next, Plaintiffs were not dilatory in seeking to remand this matter, as they filed

their Motion to Remand less than a month after the Notice of Removal was filed.

ECF Nos. 1, 6. Furthermore, Plaintiffs will undeniably be injured if this action

proceeds in federal court, as Plaintiffs will be required to litigate two separate

lawsuits in two separate court systems, even though all suits revolve around the

same motor vehicle accident. See ECF Nos. 1, 6 at 8 ("The cases arise out of the

same accident and all involve the issue of the availability of UIM coverage to the



                                                6
Kochs under the Progressive Direct policy."). Not only would Plaintiffs be

required to expend additional resources pursuing this matter in two courts, but it

also allows for the risk of conflicting decisions. See Groh, 2013 WL 1809096 at

*4.

       Finally, Defendant's contention that because Plaintiffs failed to file a formal

motion to join Erie in this action and therefore§ 1447(e) does not apply is

unpersuasive. ECF No. 8 at 7. Here, Plaintiffs have not "explicitly state[ d] that

they are not moving to join [the non-diverse defendant] to the federal action," as in

Brubaker. 2014 WL 465841 at *2. Instead, Plaintiffs have clearly set forth their

intention to consolidate the three related matters in one case, and their arguments

for joinder are consistent in their Motion to Remand. ECF No. 6; Ex. C. 1

       IV.    Conclusion

       For the forgoing reasons, Plaintiffs' Motion to Remand, ECF No. 6, will be

granted. An appropriate order will follow.



DATED:




1
  Plaintiffs also moved to remand based on Defendant's failure to attach the Wnt of Summons
and the September 27, 2019 Order of the Court to the Notice of Removal. ECF No. 6 at 10-11.
As the Court has granted Plaintiffs' Motion to Remand based on§ 1447(e), it need not consider
this argument.

                                                  7
